DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on August 2, 2022 is acknowledged. Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 2, 2022.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, wherein each bend member comprises a plate and a set of spaced apart convex protrusions (as claimed in claim 12) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “each bend member comprising: a plate; a set of spaced apart convex protrusions extending from a lower surface of the plate to an upper surface of a next lower plate, arranged to form an edge in a predetermined arc corresponding to a particularly dimensioned cable, each different bend member having a respective edge corresponding to a respective wire gauge” – as set forth in claim 12.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 13 recites: “a void in the second area forming a hand hold portion dimensioned to permit portions of a hand of a user to slip through the upper surface and the lower surface enabling the user to grasp the base.” – it is unclear if the “a hand hold portion” is meant to refer to the “hand hold portion” set forth in claim 1 OR if it is in addition to the “hand hold portion” set forth in claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5 and  6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bell et al. (hereafter “Bell”) (US Patent 3,201,873).
With regards to claim 1, Bell discloses a tool for bending cable, comprising:
a web forming a base [not labeled as seen in Figure 7 the gage block (46) is positioned on top of the base] having an upper surface, a lower surface, first edge, second edge, a first area of the base defining a bend member portion and a second area of the base defining a hand hold portion, as seen in Figure 7;
a set of wire gauge measuring intervals integral with the first edge in the second area, as seen in Figure 1;
a set of bend members (46) arranged in a raised diminishing hierarchy on the upper surface in the first area forming a cable bend radius gauge, as seen  in at least Figures 1 and 2.
With regards to claim 3, Bell discloses further comprising: the set of bend members (46) bonded to each other and to the base to form a structure of the cable bend radius gauge, as seen in at least Figure 2.
With regards to claim 5, Bell discloses further comprising: a first set of indicia, each indicia affixed adjacent to a respective one of the set of wire gauge measuring intervals; and
a second set of indicia, each indicia affixed adjacent to a respective one of the set of bend members and corresponding to a respective indicia affixed to a corresponding one of the set of wire gauge measuring intervals, as seen in Figure 1.
With regards to claim 6, Bell discloses wherein each of the set of wire gauge measuring intervals corresponds to a respective one of the set of bend members, as seen in Figure 1.

Claims 1, 3, 5-7 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmoll (US Patent 2,541,891).
With regards to claim 1, Schmoll discloses a tool for bending cable, comprising:
a web forming a base (S) having an upper surface, a lower surface, first edge, second edge, a first area of the base defining a bend member portion and a second area of the base defining a hand hold portion, as seen in Figure 5;
a set of wire gauge measuring intervals integral with the first edge in the second area, as seen in Figure 1;
a set of bend members (1) arranged in a raised diminishing hierarchy on the upper surface in the first area forming a cable bend radius gauge, as seen  in at least Figures 1 and 2.
With regards to claim 3, Schmoll discloses further comprising: the set of bend members (1) bonded to each other and to the base to form a structure of the cable bend radius gauge, as seen in at least Figure 2.
With regards to claim 5, Schmoll discloses further comprising: a first set of indicia, each indicia affixed adjacent to a respective one of the set of wire gauge measuring intervals; and
a second set of indicia, each indicia affixed adjacent to a respective one of the set of bend members and corresponding to a respective indicia affixed to a corresponding one of the set of wire gauge measuring intervals, as seen in Figure 1.
With regards to claim 6, Schmoll discloses wherein each of the set of wire gauge measuring intervals corresponds to a respective one of the set of bend members, as seen in Figure 1.
With regards to claim 7, Schmoll discloses wherein a predetermined arc forming a channel (25) to receive a particularly dimensioned cable is a minimum cable bend radius associated with a particular cable type and diameter.
With regards to claim 11, Schmoll discloses further comprising each bend member having an edge defining a predetermined arc forming a channel (25) to receive a particularly dimensioned cable, each different bend member having a respective edge corresponding to a respective wire gauge to form the cable bend radius gauge, as seen in at least Figure 1..

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 12, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mirtz et al. (hereafter “Mirtz”) (US 2006/0277968) in view of Schmoll.
With regards to claims 1 and 12, Mirtz discloses a tool for bending cable, comprising:
a web forming a base (52) having an upper surface, a lower surface, first edge, second edge, a first area of the base defining a bend member portion and a second area of the base defining a hand hold portion, as seen in Figure 4;
a set of bend members (mandrel 28 with grooves 30) arranged in a raised diminishing hierarchy on the upper surface in the first area forming a cable bend radius gauge, as seen  in at least Figure 4.
With regards to claims 4 and 15, Bryant discloses further comprising:
the set of bend members each having a hole (32) through in alignment with a corresponding hole positioned through the base (52), as seen in Figure 4;
a fastener (34) positioned through each of the set of bend members (28/30) and the base (52) to releasably attach the set of bend members to the base in a selective arrangement to form a configurable structure of the cable bend radius gauge, as seen in Figure 4.
Mirtz discloses the invention substantially as claimed except for a set of wire gauge measuring intervals integral with the first edge in the second area. Schmoll is relied upon to teach a device with members (1) arranged in a raised diminishing hierarchy with a set of wire gauge measuring intervals, as seen in Figure 1. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide Mirtz’s device with a set of wire gauge measuring intervals because combining prior art elements according to known methods to yield predictable results require only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  
With further regards to claim 12, Schmoll discloses the set of bending members (28) having a set of spaced apart convex protrusions (30) extending from a lower surface of the plate to an upper surface of a next lower plate, arranged to form an edge in a predetermined arc corresponding to a particularly dimensioned cable, each different bend member having a respective edge corresponding to a respective wire gauge, as seen in Figure 4. Schmoll discloses the invention substantially as claimed except for wherein each bend member comprising: a plate. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to separate the bend members instead of having them be integral, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961)


Allowable Subject Matter
Claims 8-10, 14 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA M EKIERT whose telephone number is (571)272-1901. The examiner can normally be reached Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERESA M EKIERT/Primary Examiner, Art Unit 3725